Title: To James Madison from William Vans Murray, 3 January 1802
From: Murray, William Vans
To: Madison, James


Sir,
George Town 3 Jany 1801. [1802]
A few days before I quitted the Hague, Mr. Vander Goes the Minister of Exterior Relations wrote to me, to offer the customary Present on taking Leave.
I saw him, & told him, before I answered his note, that I could not accept a present. He urged that all things considered I could not refuse. I then wrote to him requesting him to Keep the Present till I should have permission to receive it.
He insisted that the customary Present on Leave could not have been intended by our constitution, as it is a ceremony of Amity.
This present I learned is of the manufacture of Holland—fine Linnen—& worth about eighteen hundred guilders, of which three hundred are for the Secretary.
If a distinction exist in the mind of the President between the customary & the extraordinary presents, I should be gratify’d by his permission to accept.
A line from you Sir expressing the President’s opinion (for I take the liberty of requesting that no legislative notice be taken of the doubt—) would be considered by me as satisfactory in either result, & on your part as extremely obliging.
I leave town to day. My address is at “Cambridge E. S. Maryland, New Market Post office.” I have the honour to be with great respect Sir your mo. ob. set.
W. V. Murray.
 

   RC (DNA: RG 59, DD, Netherlands, vol. 4).


   Wagner corrected the date to 1802.

